Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20459 APPLICATION FOR AN AMENDED ORDER PURSUANT TO SECTION 12(d)(1)(J) EXEMPTING APPLICANTS FROM SECTIONS 12(d)(1)(A), 12(d)(1)(B) AND 12(d)(1)(C) OF THE INVESTMENT COMPANY ACT OF 1940 (THE ACT) VAN ECK VIP TRUST VAN ECK FUNDS VAN ECK ASSOCIATES CORPORATION MARKET VECTORS ETF TRUST File No. 812-13846 335 Madison Avenue, 19 th Floor New York, New York 10017 Communications, Notice, and Order to: Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 335 Madison Avenue, 19 th Floor New York, New York 10017 Copies to: Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Page 1 of 8 sequentially numbered pages as filed on May 10, 2011 1 I. INTRODUCTION Van Eck VIP Trust (f/k/a Van Eck Worldwide Insurance Trust) (VIP), Van Eck Funds and Market Vectors ETF Trust (Market Vectors) (each a Trust and collectively, the Trusts), and Van Eck Associates Corporation (the Adviser and together with the Trusts, Applicants) hereby file this application (Application) with the United States Securities and Exchange Commission (the Commission) for an order (the Order) pursuant to Section 12(d)(1)(J) of the Investment Company Act of 1940, as amended (the Act) for an exemption from Sections 12(d)(1)(A), 12(d)(1)(B) and 12(d)(1)(C) of the Act. The Order would amend a prior order issued by the Commission (Prior Order). 1 The Prior Order permits certain Funds of the Trusts to each operate as Funds of Funds that will invest both in other Funds (Affiliated Underlying Funds) and also in other registered open-end management investment companies and unit investment trusts that are not part of the same group of investment companies (as defined in Section 12(d)(1)(G) of the Act) as the Fund of Funds (Unaffiliated Underlying Funds). The Affiliated and Unaffiliated Underlying Funds are collectively referred to as the Prior Underlying Funds. The relief also permits the Prior Underlying Funds, their principal underwriters and any broker or dealer to sell shares of the Prior Underlying Funds to the Funds of Funds in excess of the limits set forth in Section 12(d)(l)(B) of the Act. Applicants seek to amend the Prior Order in order to permit the Funds of Funds to invest in securities issued by registered closed-end investment companies (including any Business development company as defined by Section 2(a)(48) of the Act) (collectively, Closed-End Funds) that may or may not be part of the same group of investment companies (as defined in Section 12(d)(1)(G) of the Act) as the Fund of Funds, in addition to the Prior Underlying Funds (together, the Underlying Funds) in excess of the limits imposed by Sections 12(d)(1)(A), 12(d)(1)(B) and12(d)(1)(C) of the Act. 2 Each Fund of Funds will comply with the terms and conditions of the Prior Order, as amended by this Application. The Applicants believe that this requested relief is appropriate, in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act. No form having been specifically prescribed for this Application, the Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Commission. II. APPLICANTS As noted in the application for the Prior Order (the Prior Application), 3 VIP is a business trust organized under the laws of Massachusetts on January 7, 1987 and is registered under the Act as an open-end management investment company. VIP currently consists of four Funds, each with its own investment objective and policies. Additional Funds of VIP may be added in the future. The shares of each VIP Fund currently are offered and sold through registered separate accounts of insurance companies that are not affiliates of the Adviser (Registered Separate Accounts) and unregistered separate accounts of insurance companies that are not affiliates of the Adviser (Unregistered Separate Accounts and, together with the Registered Separate Accounts, the Separate Accounts). 1 In the Matter of Van Eck Worldwide Insurance Trust, et al., Investment Company Act Release Nos. 27820 (May 9, 2007) (notice) and 27849 (June 1, 2007) (order). 2 All entities that currently intend to rely on the requested order have been named as Applicants. 3 Van Eck Worldwide Insurance Trust, et al ., 40-APP, File No. 812-13304 (May 3, 2007). Capitalized terms not otherwise defined in this Application have the same meaning ascribed to them in the Prior Application. 2 Van Eck Funds is a business trust organized under the laws of Massachusetts on April 3, 1985 and is registered under the Act as an open-end management investment company. Van Eck Funds currently consists of four Funds, each with its own investment objective and policies. Additional Funds of Van Eck Funds may be added in the future. The shares of these Funds are offered and sold to retail and institutional investors and are not offered and sold through Separate Accounts. Market Vectors is a statutory trust organized under the laws of the State of Delaware on March 15, 2001 and is registered under the Act as an open-end management investment company. Market Vectors currently consists of 41 Funds, which operate as exchange-traded funds with shares that are sold on national securities exchanges at negotiated prices.
